         Case 20-34771 Document 461 Filed in TXSB on 01/25/21 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                ENTERED
                                                                                                                   01/25/2021
                                                             )
In re:                                                       )     Chapter 11
                                                             )
OASIS PETROLEUM INC., et al.,1                               )     Case No. 20-34771 (MI)
                                                             )
                 Reorganized Debtors.                        )     (Jointly Administered)
                                                             )     Re: Docket No. 459
Tax I.D. No. XX-XXXXXXX                                      )

                              FINAL DECREE CLOSING THE
                        CHAPTER 11 CASE OF OASIS PETROLEUM INC.

         Upon the motion (the “Motion”)2 of the above-captioned reorganized debtors

(collectively, the “Reorganized Debtors”) for entry of a final decree (this “Final Decree”) closing

the above-captioned chapter 11 case, all as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the

best interests of the Reorganized Debtors’ estates, their creditors, and other parties in interest;

and this Court having found that ex parte relief is appropriate and no other notice need




1
    Due to the large number of debtor entities in these chapter 11 cases, for which joint administration has been
    granted, a complete list of the debtor entities and the last four digits of their federal tax identification numbers
    are not provided herein. A complete list of such information may be obtained on the website of the
    Reorganized Debtors’ claims and noticing agent at www.kccllc.net/oasis. The location of the Reorganized
    Debtors’ service address for purposes of these chapter 11 cases is: 1001 Fannin Street, Suite 1500, Houston,
    Texas 77002.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-34771 Document 461 Filed in TXSB on 01/25/21 Page 2 of 4




be provided; and this Court having reviewed the Motion; and this Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The following Lead Case is hereby closed; provided that this Court shall retain

jurisdiction as provided in the Plan and the Confirmation Order:




                                  Debtor                                    Case No.
         Oasis Petroleum Inc.                                         20-34771

       2.      Entry of this Final Decree is without prejudice to the rights of the Debtors,

Reorganized Debtors, or any party in interest to seek to reopen the Lead Case for cause pursuant

to section 350(b) of the Bankruptcy Code.

       3.      The Reorganized Debtors, no later than fourteen days after the date of entry of the

Final Decree, shall file a post-confirmation report for the first quarter of 2021 through the date of

entry of the Final Decree and shall serve a true and correct copy of said statements on the Acting

United States Trustee (the “Acting U.S. Trustee”).

       4.      Following the completion of the services identified in paragraphs 5 and 6 below,

Kurtzman Carson Consultants LLC (“KCC”) shall have no further obligations to this Court or

any party in interest with respect to the claims, noticing, and solicitation services in these chapter

11 cases.

       5.      Consistent with the Order Appointing KCC as Claims, Noticing, and Solicitation

Agent [Docket No. 46], KCC shall prepare a final claims register for the Clerk’s Office pursuant



                                                 2
        Case 20-34771 Document 461 Filed in TXSB on 01/25/21 Page 3 of 4




to any guidelines for implementing 28 U.S.C. § 156(c), and archive all proofs of claim with the

Federal Archives Record Administration, at the direction of the Clerk’s Office.

       6.       KCC will collect and forward any mail regarding these chapter 11 cases after

entry of this Final Decree mail as soon as reasonably practicable to the Reorganized Debtors,

provided that the Reorganized Debtors shall provide KCC with reasonable compensation and

reimburse KCC for its reasonable and documented expenses in connection with any such mail

forwarding services provided by KCC to the Reorganized Debtors after the date of entry of this

Final Decree.

       7.       The Reorganized Debtors, no later than fourteen days after the date of entry of the

Final Decree, shall pay the appropriate sum of quarterly fees due and payable under

28 U.S.C. § 1930(a)(6)(A) and (B) by remitting payment to the United States Trustee Payment

Center, P.O. Box 6200-19, Portland, Oregon, 97228-6200, and shall furnish evidence of such

payment to the Acting United States Trustee, 515 Rusk, Suite 3516, Houston, Texas 77002. The

payment shall reflect the Reorganized Debtors’ account numbers and shall be transmitted with a

“Chapter 11 Quarterly Disbursement and Fee Report” available from the Acting United States

Trustee.    This Court shall retain jurisdiction to enforce payment of fees assessed under

28 U.S.C. § 1930(a)(6)(A) and (B).

       8.       The Debtors, the Reorganized Debtors, or any Entity authorized pursuant to the

Plan, and their respective agents are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Final Decree in accordance with the Motion.

       9.       Nothing in this Final Decree shall change the amount or nature of any

distribution, or any other substantive rights, that any claim against or interest in any Debtor




                                                 3
        Case 20-34771 Document 461 Filed in TXSB on 01/25/21 Page 4 of 4




would have been entitled to under the Plan, the Confirmation Order, the Bankruptcy Code, the

Bankruptcy Rules, or otherwise, had this Final Decree not been entered.

       10.     Notwithstanding anything to the contrary, the terms and conditions of this Final

Decree shall be immediately effective and enforceable upon its entry.

       11.     Notwithstanding the relief granted in this Final Decree and any actions taken

pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the

validity of any prepetition claim against a Debtor entity; (b) a waiver of the right of the Debtors,

the Reorganized Debtors, or any Entity authorized pursuant to the Plan, as applicable, to dispute

any prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

(d) an implication or admission that any particular claim is of a type specified or defined in this

Final Decree or the Motion; (e) a request or authorization to assume any prepetition agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of

the Debtors’ rights or the rights of any other Person under the Bankruptcy Code or any other

applicable law; or (g) a concession by the Debtors, the Reorganized Debtors, or any Entity

authorized pursuant to the Plan, as applicable, that any liens (contractual, common law, statutory,

or otherwise) satisfied pursuant to the Motion are valid, and the Debtors, the Reorganized

Debtors or any Entity authorized pursuant to the Plan, as applicable, expressly reserve their

rights to contest the extent, validity, or perfection or seek avoidance of all such liens.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.

Houston, Texas
Signed:
Dated: ___________,
        January
        October 25,   2021
                17, 2021
                    2018

                                                        ____________________________________
                                                       MARVIN  ISGUR
                                                       UNITED STATESMarvin    Isgur
                                                                        BANKRUPTCY      JUDGE
                                                            United States Bankruptcy Judge

                                                   4
